129 Ohio St.3d 1460 (2011)
2011-Ohio-4244
952 N.E.2d 499
In re D.N.
No. 2011-1447.
Supreme Court of Ohio.
August 26, 2011.
MOTION AND PROCEDURAL RULING.
This cause is pending before the court as a discretionary appeal. Upon review of the appeal it appears that the case involves termination of parental rights.
Accordingly, it is ordered by the court, sua sponte, that this case shall proceed according to the Rules of Practice of the Supreme Court of Ohio that pertain to cases involving termination of parental rights. Appellee's memorandum in response shall be filed no later than 20 days from the date of this entry.